DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/735271 by Sasaki et al.
3.	Claims 1-14 are currently pending and have been fully considered.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ijuin (US 2017/0141362).
	With respect to claims 1, 2, 7 and 12, Ijuin teaches (Figure 1 shown below) a power storage device packaging material 10 comprising a base material layer 11, an 


    PNG
    media_image1.png
    356
    533
    media_image1.png
    Greyscale

	Ijuin does not appear to explicitly teach the limitations recited in claim 1 of “the adhesive layer has a yield stress in the range of 3500 to 6500 N/cm.sup.2 and breaking elongation of 45 to 200% in a stress-strain curve determined by a tensile test at a tension rate of 6 mm/min” and the limitations recited in claim 7 of “the adhesive layer has a glass transition temperature in a range of 140 degrees Celsius or more and 160 degrees Celsius or less”. 

With respect to claim 3, Ijuin teaches [0041] the adhesion-enhancing treatment layer preferably includes a polyester resin, acrylic resin, a polyurethane resin, epoxy resin or acrylic graft polyester resin.
With respect to claim 4, Ijuin teaches [0087] forming an anticorrosion treatment layer on one surface of the metal foil layer. Although Ijuin does not explicitly teach forming an anticorrosion treatment layer on both surfaces of the metal foil layer, it would be obvious to one of ordinary skill in the art to chemically treat both sides of the metal foil layer in order to prevent chemicals, such as hydrogen fluoride generated by the electrolyte, from reacting with the metal foil layer thereby reducing deterioration of the metal foil layer.
With respect to claims 5 and 6, Ijuin teaches [0091] the anticorrosion treatment layer includes a rare earth element oxide such as cerium oxide 
	With respect to claim 8, Ijuin teaches [0062] the adhesive layer includes a reaction product of a polyester polyol and an isocyanate compound.

	With respect to claim 10, Ijuin teaches it is preferable to use aliphatic diisocyanate adducts as curing agents for the adhesive layer. However, Ijuin teaches [0062] aromatic isocyanates are suitable as a curing agent and therefore, it would have been obvious to one of ordinary skill in the art to select a known curing agent in order to modify the adhesion properties of the adhesive layer.
With respect to claim 11, Ijuin teaches [0087] forming an anticorrosion treatment layer on one surface of the metal foil layer. Although Ijuin does not explicitly teach forming an anticorrosion treatment layer on both surfaces of the metal foil layer, it would be obvious to one of ordinary skill in the art to chemically treat both sides of the metal foil layer in order to prevent chemicals, such as hydrogen fluoride generated by the electrolyte, from reacting with the metal foil layer thereby reducing deterioration of the metal foil layer.
With further respect to claims 12 and 13, Ijuin teaches [0041] the adhesion-enhancing treatment layer preferably includes a polyester resin, acrylic resin, a polyurethane resin, epoxy resin or acrylic graft polyester resin.
	With respect to claim 14, Ijuin teaches [0201] a power storage device comprising battery components including a positive electrode, a negative electrode, a separator, leads extending from the electrodes, and a container accommodating the battery components, wherein the container is formed from the power storage device packaging material of claim 1 so that the sealant layer is located on an inner side of the container.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724